976 So.2d 656 (2008)
Warren STANG, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-4019.
District Court of Appeal of Florida, Fourth District.
March 12, 2008.
Warren Stang, Bowling Green, pro se.
No appearance required for appellee.
PER CURIAM.
Warren Stang seeks appellate review of an order that denied his rule 3.850 motion as untimely. We reverse and remand in part. Within his fifth point, Stang takes issue with the "time served" provisions of his March 2005 sentence imposed following a plea to violations of probation. Stang's claim is timely and should be considered on the merits to the extent his challenge is that the "jail time served" award is incorrect or contrary to the 2005 violation of probation plea. Any challenge to the Department of Corrections' interpretation of the sentencing documents or the award of "credit for time previously served in prison" shall be presented through an administrative grievance. See Hardenbrook v. State, 953 So.2d 717 (Fla. 1st DCA 2007).
STONE, KLEIN and HAZOURI, JJ., concur.